Exhibit 10.2

Kite Realty Group Trust

Schedule of 2006 Bonus Benchmarks for Executive Officers

          On June 30, 2006, the Compensation Committee (the “Committee”) of the
Board of Trustees of Kite Realty Group Trust (the “Company”) approved the
establishment of benchmarks to determine the 2006 bonuses for the Company’s
executive officers other than Alvin E. Kite, Jr., the Company’s Chairman, whose
bonus the Committee decided to determine separately on an annual basis. The
Company expects to pay the 2006 bonuses in early 2007. The Company’s executive
officers participate in the Kite Realty Group Trust Executive Bonus Plan, filed
on August 20, 2004 as Exhibit 10.27 to the Company’s Current Report on Form 8-K.

          The Committee determined that the 2006 annual bonuses will be based on
objective and subjective criteria and both corporate and individual performance.
The principal corporate performance measures will be:

 

(i) Funds From Operations (FFO), a widely accepted supplemental measure of REIT
performance established by the National Association of Real Estate Investment
Trusts (to be determined prior to any impairment losses and adjusted for the
effects of any equity offerings);

 

 

 

(ii) new development projects; and

 

 

 

(iii) acquisitions of properties.

          The Committee will measure corporate and individual performance to
determine whether the individual has earned a “threshold,” “target,” “superior,”
or “outperformance” bonus.

          The range of bonuses for each of the Company’s executive officers,
other than Alvin E. Kite, Jr., expressed as a percentage of the individual’s
base annual salary, is expected to be as set forth below

Name and Principal Position

 

2006 Bonus

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Mr. John A. Kite

 

0-200% of 2006 base salary

President and Chief Executive Officer

 

 

Mr. Thomas K. McGowan

 

0-175% of 2006 base salary

Executive Vice President and Chief Operating Officer

 

 

Mr. Daniel R. Sink

 

0-125% of 2006 base salary

Senior Vice President and Chief Financial Officer

 

 

          The Committee determined that in the case of Thomas K. McGowan, the
Company’s Executive Vice President and Chief Operating Officer, and Daniel R.
Sink, the Company’s Senior Vice President and Chief Financial Officer,
approximately 80% of their bonuses will be based on achievement of corporate
goals, with the remainder of their bonus based on the achievement of individual
goals. In the case of John A. Kite, the Company’s President and Chief Executive
Officer, the Committee determined that his bonus will be based entirely on the
achievement of corporate goals.

 